Title: To Thomas Jefferson from F. P. Van Berckel, 31 May 1792
From: Berckel, F. P. van
To: Jefferson, Thomas


          Philadelphia, 31 May 1792. Having heard from their High Mightinesses, he is now able to reply to TJ’s complaint about the prohibition of an American ship to trade in Batavia. The directors of the East India Company have viewed the importation of European and American produce in foreign vessels as injurious and have constantly and repeatedly given orders to the government of Batavia to impede this practice as much as possible. These orders never had the purpose of favoring one nation to the prejudice of another whose ships put into Batavia, nor would their High Mightinesses ever have allowed an infraction on their part to the Treaty of Commerce existing between the two republics. Their desire is to cultivate the good understanding that exists so happily between them.
        